Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered August 4, 2000, convicting defendant, after a jury trial, of course of sexual conduct against a child in the first degree, and sentencing him to a term of 7V2 to 15 years, unanimously affirmed.
The verdict was not against the weight of the evidence. The victim provided a detailed, convincing account of defendant’s sexual misconduct. Issues of credibility were properly considered by the jury and there is no basis for disturbing its determinations. The lack of physical evidence did not cast doubt on the victim’s testimony, in light of the nature of the abuse which involved touching, kissing and oral sex. Concur— Mazzarelli, J.P., Andrias, Saxe, Buckley and Friedman, JJ.